DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitation “the first cine loop” in line 17. This limitation lacks proper antecedent basis in the claims. For the purposes of further examination, “the first cine loop” will be interpreted to mean the first set of images.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10, 12-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (US PG Pub. No. US 2016/0143804 A1, May. 26, 2016) (hereinafter “Nilsson”) in view of von Schenck et al. (US PG Pub. No. US 2018/0185240 A1, Jul. 5, 2018) (hereinafter “von Schenck”) and Chiang et al. (US PG Pub. No. US 2019/0336101 A1, Nov. 7, 2019) (hereinafter “Chiang”).
Regarding claim 1: Nilsson teaches a CPR chest compression method where a plurality of periods of chest compressions are interspersed with a plurality of periods ultrasound imaging ([0069], [0171]-[172], figure 26), where the ultrasound imaging comprises: acquiring, with an ultrasound probe, a first set of images of an imaging subject during a first imaging period ([0149], [0151], [0160]-[0161]); displaying the first set of images at a first display area of a display ([0150] -  the acquired ultrasound image may be displayed on a screen of user interface 
Nilsson is silent on responsive to detecting initiation of the first imaging period, displaying a countdown timer on a third display area of the display to alert a user a time before chest compressions are to be performed, the countdown timer counting down from a value configured by the user; and not displaying the countdown timer on the third display area of the display, wherein the second imaging period follows the first imaging period.
Von Schenck, in the same field of endeavor, teaches a CPR chest compression method where a plurality of periods of chest compressions are interspersed with a plurality of periods of pausing (figure 4), where the pause instructions for initiating the pause periods can be generated by an ultrasound device which is periodically used to image the patient's heart ([0097]), and where the CPR chest compression system further comprises a user interface (figure 4, interface 414) which has a display screen (screen 416) and which may display user feedback including images ([0063]). Von Schenck further teaches responsive to detecting initiation of the first pausing period, providing a countdown timer to alert a user a time before chest compressions are to be performed, the countdown timer counting down from a value configured by the user (figure 11, [0128] - user configures the pause time duration; figure 12, human-perceptible restart warning 1210; [0131]-[0133] - the restart count-down is synchronized to the end of the pause period and "responsive to" the initiation of the pause period as the pause must have been initiated in order to end and have a restart count-down). Von Schenck further teaches that the restart warning countdown enables the user to handle the patient more safely ([0017]). 
prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Nilsson by including the restart warning count-down timer of von Schenck in order to improve safety in view of the further teachings of von Schenck.
While von Schenck does not explicitly disclose displaying the countdown timer in a third display area during the first imaging period or not displaying the countdown timer in the third display area during the second imaging period, von Schenck does teach the restart warning is human-perceptible and can be a visual, audible, or visual and audible countdown timer ([0133]). Since von Schenck teaches a need for a human-perceptible countdown timer (e.g. for safety – [0017]) and provides a finite collection of options (visual, audible, or visual and audible, including a displayed text counter as shown in figure 12) which would provide predictable results to one having ordinary skill in the art, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the human-perceptible countdown as a display (where, without any limitations on the relationship between the “third display area” and either of the first or second display areas, any place the countdown is displayed could be considered “a third display area”). With respect to the limitation that the countdown is displayed during the first imaging period and not displayed during the second imaging period, von Schenck further teaches that the restart warning countdown begins partway through each pause (imaging period) and is synchronized to the end of the pause (imaging period), so it can reasonably be said that the human-perceptible countdown of Nilsson and von Schenck is both displayed and not displayed during each pause (imaging period).
Further regarding claim 1: Nilsson and von Schenck are silent on the particular details of the display, such as displaying responsive to detecting initiation of the second imaging period, moving display of the first cine loop (“first set of images”) from the first display area to a second display area of the display; and displaying in real time the second set of images at the first 
Chiang, in the same problem solving area of ultrasound image display, teaches operating an ultrasonic probe to acquire ultrasound images of a subject, where the images are acquired at multiple time points ([0217], [0377] – multiple loops or “sets of images” can be acquired at different time points) and displaying the first set of images in a first display area of the display prior to acquisition of the second set of images, and displaying in real time the second set of images at the first display area of the display, different than the second display area, while maintaining display of the first cine loop (“first set of images”) at the second display area (figure 20A, [0219] – where the live – current/newest -  image is displayed in the main scan area designated by 2010 and the previously acquired/stored images are stored in a second display area designated by 2040; [0513]-[0514]). Chiang further teaches that this manner of display allows a user to view the available loops to select and review as needed ([0514]).
It would have been prima facie  obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Nilsson and von Schenck by including the display method of Chiang in order to provide the user the ability to review all acquired image sets which were used to observe patient blood flow and/or position.  
Regarding claim 2: Nilsson, von Schenck and Chiang teach the method of claim 1, further comprising automatically initiating the count-down once the system detects that imaging has started (von Schenck – [0131]-[0133] – count-down is initiated after the pause instruction is received). 
Regarding claim 3: Nilsson, von Schenck and Chiang teach the method of claim 1. Nilsson, as modified above, teaches automatically displaying the most recently acquired image at the end of the image acquisition ([0182]) where the end of the imaging period of Nilsson (see e.g. time period T32 in figure 26) corresponds to the end of the pause instructed by the 
While Nilsson is silent on the ultrasound image being a cine loop, Chiang further teaches the use of cine loops comprising multiple frames/multiple seconds ([0217], [0377]) where the advantage of an acquired cine loop is the ability to view the anatomy in real time both during and after the image acquisition ([0348], lines 15-17).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to acquire and display cine loops by the method of Nilsson, von Schenck and Chiang in order to enable real-time review of the patient’s anatomy following acquisition in view of the further teachings of Chiang. 
Regarding claim 4: Nilsson, von Schenck and Chiang teach the method of claim 1. Nilsson further teaches acquiring and displaying an ultrasound image  (where “set of images” doesn’t assign a quantity and does not preclude a set of 1) at the time of acquisition (“in real time”) ([0163], figure 22, [0182]).
Regarding claim 7: Nilsson, von Schenck and Chiang teach the method of claim 1 but are silent on the location of the third display area. 
Chiang further teaches a display comprising a first (main) display area, a second (thumbnail) display area, and a third display area which contains graphical display and text items which is adjacent to the first (main) display area (figure 19, figure 20A, [0216]-[0219], figure 34, figure 37B-C). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the third display area adjacent to the first display area as taught by Chiang in order to display the content of the third display area without obstructing the user’s ability to view the images in the first and/or second display areas.
Regarding claim 8: Nilsson teaches a system, comprising: an ultrasound probe (transducer probe 1861, [0150]); a display (user interface 114, [0077]); and a processor 
Nilsson does not teach a countdown timer.
Von Schenck, in the same field of endeavor, teaches a CPR chest compression method where a plurality of periods of chest compressions are interspersed with a plurality of periods of pausing (figure 4), where the pause instructions for initiating the pause periods can be generated by an ultrasound device which is periodically used to image the patient's heart ([0097]), and where the CPR chest compression system further comprises a user interface (figure 4, interface 414) which has a display screen (screen 416) and which may display user feedback including images ([0063]). Von Schenck further teaches responsive to detecting initiation of the first pausing period, providing a countdown timer to alert a user a time before chest compressions are to be performed, the countdown timer counting down from a value configured by the user to zero (figure 11, [0128] - user configures the pause time duration; figure 12, human-perceptible restart warning 1210; [0131]-[0133] - the restart count-down is synchronized to the end of the pause period and is automatically initiated after the initiation of the pause period, as the pause must have been initiated in order to end and have a restart count-down). Von Schenck further teaches that the restart warning countdown enables the user to handle the patient more safely ([0017]). 
prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Nilsson by including the restart warning count-down timer of von Schenck in order to improve safety in view of the further teachings of von Schenck.
While von Schenck does not explicitly disclose displaying the countdown timer, von Schenck does teach the restart warning is human-perceptible and can be a visual, audible, or visual and audible countdown timer ([0133]). Since von Schenck teaches a need for a human-perceptible countdown timer (e.g. for safety – [0017]) and provides a finite collection of options (visual, audible, or visual and audible, including a displayed text counter as shown in figure 12) which would provide predictable results to one having ordinary skill in the art, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to implement the human-perceptible countdown as a display on the system display screen. 
Further regarding claim 8: Nilsson further teaches automatically displaying the most recently acquired image at the end of the image acquisition ([0182]) where the end of the imaging period of Nilsson (see e.g. time period T32 in figure 26) corresponds to the end of the pause instructed by the ultrasound machine of von Schenck ([0097], [0133], figure 12 – countdown 1210 and time point T123).
Nilsson and von Schenck is silent on the ultrasound images being cine loops.
Chiang, in the same problem solving area of ultrasound imaging, teaches the use of cine loops comprising multiple frames/multiple seconds ([0217], [0377]) where the advantage of an acquired cine loop is the ability to view the anatomy in real time both during and after the image acquisition ([0348], lines 15-17).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to acquire and display cine loops by the system of 
Chiang further teaches simultaneously display a first cine loop at a first display area of the display and a second cine loop at a second display area of the display area (figure 20A, [0219] – where the live – current/newest -  image is displayed in one display area designated by 2010 and the previously acquired/stored images are stored in a different display area designated by 2040; [0513]-[0514]). Chiang further teaches that this manner of display allows a user to view the available loops to select and review as needed ([0514]).
It would have been prima facie  obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Nilsson and von Schenck by including the display method of Chiang in order to provide the user the ability to review all acquired image sets which were used to observe patient blood flow and/or position.  
Regarding claim 9: Nilsson, von Schenck and Chiang teach the system of claim 8, wherein the first cine loop comprises a first plurality of images of the imaging subject acquired with the ultrasound probe during the first imaging period and the second cine loop comprises a second plurality of images of the imaging subject acquired with the ultrasound probe during the second imaging period (Chiang - [0217], [0377]; it is noted that “a plurality of images of the imaging subject” is essentially the nature of a cine loop).
Regarding claim 10: Nilsson, von Schenck and Chiang teach the system of claim 8, wherein the second display area is adjacent the first display area, and where the first display area and second display area do not overlap (Chiang - figure 20A, [0219] – where the live – current/newest -  image is displayed in one display area designated by 2010 and the previously acquired/stored images are stored in an adjacent display area designated by 2040; the two display areas do not overlap).
Regarding claim 12: Nilsson, von Schenck and Chiang teach the system of claim 8. Von Schenk further teaches pause instructions generated by the ultrasound system corresponding to 
	It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to perform the moving of the previously acquired image from the main display area to the first display area in response to the pause instruction (initiation of the second imaging period) in order to provide the user with a new, updated image acquired during the second imaging period. 
	Regarding claim 13: Nilsson, von Schenck and Chiang teach the system of claim 12, wherein the main display area is larger than the first display area and the second display area (Chiang – figure 20A – the “main display area” can comprise the two side-by-side full-size images where the “main display area” is larger than both of these two display areas, and larger than the “first” display area corresponding to 2040).
	Regarding claim 14: Nilsson, von Schenck and Chiang teach the system of claim 12, wherein during the first imaging period, each image forming the first cine loop is displayed in the main area in real time as each image is acquired (Chiang – [0377], [0514]).
	Regarding claim 16: Nilsson teaches a method comprising: during periodic imaging sessions carried out according to a resuscitation protocol comprising compressions with breaks for reassessment where the ultrasound probe is operated to scan a patient heart of an imaging subject ([0069] – multiple cycles of CPR with pauses between, [0160]-[0161], [0171]-[0172], figure 26): progressively acquiring a plurality of images of the imaging subject over a periodic imaging session ([0180]; image 2382 is disclosed as being acquired after image 2282, which is evidence of two “imaging periods).
Nilsson does not teach a countdown timer.

It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Nilsson by including the restart warning count-down timer of von Schenck in order to improve safety in view of the further teachings of von Schenck.
While von Schenck does not explicitly disclose displaying the countdown timer, von Schenck does teach the restart warning is human-perceptible and can be a visual, audible, or visual and audible countdown timer ([0133]). Since von Schenck teaches a need for a human-perceptible countdown timer (e.g. for safety – [0017]) and provides a finite collection of options (visual, audible, or visual and audible, including a displayed text counter as shown in figure 12) which would provide predictable results to one having ordinary skill in the art, it would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of 
Nilsson further teaches automatically displaying the most recently acquired image at the end of the image acquisition ([0182]) where the end of the imaging period of Nilsson (see e.g. time period T32 in figure 26) corresponds to the end of the pause instructed by the ultrasound machine of von Schenck ([0097], [0133], figure 12 – countdown 1210 and time point T123).
Nilsson and von Schenck are silent on the ultrasound images being cine loops.
Chiang, in the same problem solving area of ultrasound imaging, teaches the use of cine loops comprising multiple frames/multiple seconds ([0217], [0377]) where the advantage of an acquired cine loop is the ability to view the anatomy in real time both during and after the image acquisition ([0348], lines 15-17).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to acquire and display cine loops by the method of Nilsson and von Schenck in order to enable real-time review of the patient’s anatomy following acquisition in view of the further teachings of Chiang. 
Chiang further teaches simultaneously display a first cine loop at a first display area of the display and a second cine loop at a second display area of the display area (figure 20A, [0219] – where the live – current/newest -  image is displayed in one display area designated by 2010 and the previously acquired/stored images are stored in a different display area designated by 2040; [0513]-[0514]). Chiang further teaches that this manner of display allows a user to view the available loops to select and review as needed ([0514]).
It would have been prima facie  obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Nilsson and von Schenck by including the display method of Chiang in order to provide the user the ability to review all acquired image sets which were used to observe patient blood flow and/or position.  

Regarding claim 18: Nilsson, von Schenck and Chiang teach the method of claim 17, wherein the user input includes selection of a resuscitation protocol (Nilsson – [0124], step 1440, user interface 114).
Regarding claim 19: Nilsson, von Schenck and Chiang teach the method of claim 16, further comprising upon a threshold number of cine loops being displayed on the display, adjusting display of one or more previously acquired cine loops (Chiang – [0514] – when there are more than 12 thumbnails, some will be hidden).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, von Schenck and Chiang as applied to claim 19 above, and further in view of Sarkissian et al. (US PG Pub. No. US 2010/0076960 A1, Mar. 25, 2010) (hereinafter “Sarkissian”).
Regarding claim 20: Nilsson, von Schenck and Chiang teach the method of claim 19, but do not teach wherein adjusting display of one or more previously acquired cine loops includes reducing a display size of the one or more previously acquired cine loops.
Sarkissian, in the same problem solving area of thumbnail image display, teaches reducing a display size of one or more thumbnail images when there are more than a threshold number of thumbnails so that all thumbnails are viewable without scrolling ([0070], [0096]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Nilsson, von Schenck and Chiang by resizing the thumbnails as taught by Sarkissian rather than hiding additional thumbnails so that all are viewable to the user at the same time. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the art of record teaches simultaneous display of a past image (as a thumbnail, see Chiang above) while acquiring a current (live) image, and Akaki et al. (US PG Pub. No. US 2011/0137169 A1, Jun. 9, 2011) teaches generating moving thumbnail images ([0076]), none of the prior art teach displaying a moving thumbnail at a different frame rate than the current/live image.
Response to Arguments
Applicant’s arguments regarding prior art rejections of all pending claims, filed 01/19/2022, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tashiro (US PG Pub. No. US 2019/0192117 A1, Jun. 27, 2019) – teaches a plurality of image display arrangements where past images and current images are displayed in various sizes and in various layouts
Akaki et al. (US PG Pub. No. US 2011/0137169 A1, Jun. 9, 2011) – teaches generating moving thumbnail images

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.